United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Rudin et al.				:
Patent No. 8,605,989				:
Issue Date: December 10, 2013		:		Decision on Petition
Application No. 12/371,473			:		
Filing Date: February 13, 2009		:
Atty. Docket No. 1159-012.101		:


This is a decision on the renewed petition under 37 C.F.R. § 1.378(b) filed March 14, 2022, which requests acceptance of an unintentionally delayed payment of the 3.5 year maintenance fee for the patent.

The petition is grant.

A petition under 37 C.F.R. § 1.378(b) was filed on July 12, 2021.  The Office issued a decision dismissing the petition on January 13, 2022.  The decision requests additional information concerning the delay in the submission of the petition.  The renewed petition and the requested information were filed on March 14, 2022.

The requirements set forth in 37 C.F.R. § 1.378(b) have been satisfied.  Therefore, the 
3.5 maintenance fee is accepted and the patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions